Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12, 14, 17-20, 25-27, 31, 34, 48, 50, and 52-61 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-36, 40,and 42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 6, 2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 12, 14, 17-20, 25-27, 31, 34, 48, 50, and 52-61 are allowable. The restriction requirement among the species of additional ligands, as set forth in the Office action mailed on October 6, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 10/6/2020 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 12, 14, 20, and 50 are directed to the species of additional ligands are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-50 were originally filed on March 4, 2019. 
The amendment received on August 19, 2019, canceled claims 4, 7, 13, 15-16, 21-24, 28-30, 32-33, 37-39, 41, 43-47, and 49; and amended claims 3, 5-6, 8, 10, 12, 14, 17-18, 20, 25-27, 31, 34-36, 40, 42, and 48.  The amendment received on May 17, 2021, canceled claims 1-3, 5-6, 8, and 10-11; amended claims 12, 14, 17, 18, 20, 25-27, 31, 34, and 48; and added new claims 51-61.  The Examiner’s Amendment below cancels claim 51; and amended claims 1, 20, 35-36, 40, 42, and 48.
Claims 12, 14, 17-20, 25-27, 31, 34-36, 40, 42, 48, 50, and 52-61 are currently pending and are under consideration.

Priority
The present application is a continuation of PCT/US2017/050841 filed September 8, 2017, and claims priority under 119(e) to U.S. Provisional Application Nos. 62/385,848 filed on September 9, 2016, and 62/419,331 filed on November 8, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on August 17, 2021 is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID 
Please note that the Examiner is interpreting the scope of claim 12 as open-ended requiring 100% identity to SEQ ID NO: 100 with any N-/C-terminal additions.  As such, the scope of claim 12 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 14 as open-ended requiring 100% identity to either SEQ ID NOs: 13 or 99 with any N-/C-terminal additions.  As such, the scope of claim 14 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 20 as open-ended requiring 100% identity to any of the recited sequences with any N-/C-terminal additions.  As such, the scope of claim 20 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claim 50 as open-ended requiring 100% identity to SEQ ID NO: 113 with any N-/C-terminal additions.  As such, the scope of claim 12 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Response to Arguments
Applicant’s arguments, see Response, filed 5/17/21, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 2 has been withdrawn. 

Applicant’s arguments, see Response, filed 5/17/21, with respect to 112(a), written description, rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 5-6, 8, 10-11, 17-19, 25-27, 31, 34, and 48 as failing to comply with the written description requirement has been withdrawn. 

Applicant’s arguments, see Response, filed 5/17/21, with respect to 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 5-6, 10-11, 18-19, 25-26, and 48 as being anticipated by Gurney et al., Proc. Natl. Acad. Sci. USA 109:11717-11722 (2012) (cited in the IDS received on 2/12/20) has been withdrawn. 

Applicant’s arguments, see Response, filed 5/17/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 17, and 34 as being unpatentable over Gurney et al., Proc. Natl. Acad. Sci. USA 109:11717-11722 (2012) (cited in the IDS received on 2/12/20), and further in view of Gurney et al. WO 2010/037041 A2 published on April 1, 2010 (cited in the IDS received on 2/21/20), and Tsubaki et al, Intl. J. Biol. Macromolecules 52:139-147 (2013) has been withdrawn. 

Applicant’s arguments, see Response, filed 5/17/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 27 as being unpatentable over Gurney et al., Proc. Natl. Acad. Sci. USA 109:11717-11722 (2012) (cited in the IDS received on 2/12/20), and further in view of Gurney et al. WO 2010/037041 A2 published on April 1, 2010 (cited in the IDS received on 2/21/20), and Hu et al, Chem. Soc. Rev. 45:1691-1719 (first available January 2016) has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Onufryk (representative for Applicants) on August 16, 2021 (See accompanying Interview Summary for further details).
The application has been amended as follows: 
IN THE CLAIMS:
1-X3 (i) is not present or (ii) is present and is any amino acid or an unnatural amino acid, and wherein each of X4-X5 is any amino acid or an unnatural amino acid;” and please replace subpart (c) with: “X1 is not present, X2 is not present, X3 is S, X4 is E, and X5 is F.” 

20.	(Currently Amended)	Please delete “or” in line 4; please replace “comprising” in line 6 with “with”; please insert “the” after “at” and before “epsilon” in line 6; please insert “the” after “at” in line 7 and before “epsilon” in line 8; please insert “the” after “at” in line 11 and before “epsilon” in line 12; and please replace subpart (d) with: “any one of SEQ ID NOs: 32-38, and wherein the peptide is cyclic.” 

35.	(Currently Amended)	Please insert “via FZD1, FZD2, and/or FZD7” after “Wnt signaling” and before “in a cell” in line 1; and please replace “claim 1” with “claim 53” in line 2.  

36.	(Currently Amended)	Please insert “by inhibiting Wnt signaling via FZD1, FZD2, and/or FZD7” after “stem cell proliferation” and before “, comprising” in line 1; and please replace “claim 1” with “claim 53” in line 2.  

40.	(Currently Amended)	Please replace claim 40 with the following:
A method of killing a cancer cell comprising contacting the cancer cell with an effective amount of the ligand of claim 53, wherein the killing of the cancer cell results from inhibition of Wnt signaling via FZD1, FZD2, and/or FZD7. 

42.	(Currently Amended)	Please insert “associated with Wnt signaling via FZD1, FZD2, and/or FZD7” after “cancer” and before “in a subject” in line 1; and please replace “the composition of claim 34” with “the ligand of claim 53” in line 2. 



51.	(Canceled)

59.	(Currently Amended)	Please replace “claim 56” with “claim 58” in line 1.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that when the ligand comprises SEQ ID NO: 100 (claim 12); SEQ ID NOs: 13 or 99 (claim 14); SEQ ID NO: 114, SEQ ID NO: 115, SEQ ID NOs: 1-31 and 39-99, SEQ ID NOs: 32-38 (claim 20); or SEQ ID NO: 113 (claim 50), the ligand is novel and nonobvious.  As discussed in the “Sequence Interpretation” section above, the scope of claims 12, 14, 20, and 50 are interpreted as open-ended requiring 100% identity with any N- and/or C-terminal additions.  There is no teaching of suggestion to achieve these sequences.  Moreover, it is noted that there is no indication that any of these sequences occur naturally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654